Exhibit 17.1 PETER BOJTOS P. Eng. 2582 Taft Court Lakewood CO 80215 USA Ph: +1-3-3-232-0292 Fx: +1-3-3-232-0399 peter@bojtos.com November 3, 2010 Mr. R. Dinning, Apolo Gold & Energy, Inc. Vancouver B.C. Dear Bob, By this letter I resign my positions as President, CEO, Chairman of the Board and member of the Board of Directors, effective immediately. I have enjoyed working with you and the other Board members and I wish the Company success in the future. Please convey my best wishes to the other Board Members. Yours sincerely, /s/Peter Bojtos Peter Bojtos
